                Case 6:20-bk-01483-KSJ             Doc 18      Filed 03/24/20        Page 1 of 13




                               +UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

In re:

Teresa Elizabeth Gulino,
                                                                       Case No. 6:20-bk-01483-KSJ
                                                                       Chapter 13
      Debtor(s).
________________________________________/

                                             CHAPTER 13 PLAN

A.         NOTICES.

Debtor 1 must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

     A limit on the amount of a secured claim based on a valuation which
     may result in a partial payment or no payment at all to the secured                      Included     Not Included
     creditor. See Sections C.5(d) and (e). A separate motion will be filed.
     Avoidance of a judicial lien or nonpossessory, nonpurchase money
     security interest under 11 U.S.C. § 522(f). A separate motion will be                    Included     Not Included
     filed. See Section C.5(e).

     Nonstandard provisions, set out in Section E.                                            Included     Not Included


B.         MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
           shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
           the Trustee for the period of ___60__ months. If the Trustee does not retain the full 10%,
           any portion not retained will be disbursed to allowed claims receiving payments under the
           Plan and may cause an increased distribution to the unsecured class of creditors.

           $___6,250.00____ from month __1_______ through ____5___.
           $___5,750.00____ from month __6_______ through ___60___.




1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                Case 6:20-bk-01483-KSJ       Doc 18     Filed 03/24/20     Page 2 of 13




 C.        PROPOSED DISTRIBUTIONS.

           1.      ADMINISTRATIVE ATTORNEY’S FEES.

Base Fee        $ 5,000.00      Total Paid Prepetition $ 5,000.00 Balance Due $           0.00
MMM Fee $ 2,500.00              Total Paid Prepetition $ 0.00            Balance Due $     2,500.00
Estimated Monitoring Fee at                   $ 50.00           per month
Attorney’s Fees Payable Through Plan at $ 0.00                  Monthly (subject to adjustment)



           2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

  Acct. No.                          Creditor                        Total Claim Amount




           3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


  Last Four Digits of Acct. No. Creditor                             Total Claim Amount




        4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
 receive a fee, the percentage of which is fixed periodically by the United States Trustee.

         5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
  under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
  protection payments. The Trustee shall disburse adequate protection payments to secured
  creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
  secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
  proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
  If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
  shall be deemed contractually paid on time.


           (a)    Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
           Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid
           Through the Plan. If the Plan provides for curing prepetition arrearages on a mortgage on
           Debtor’s principal residence, Debtor will pay, in addition to all other sums due under the
                                                   2
         Case 6:20-bk-01483-KSJ         Doc 18      Filed 03/24/20   Page 3 of 13




     proposed Plan, all regular monthly postpetition mortgage payments to the Trustee as part
     of the Plan. These mortgage payments, which may be adjusted up or down as provided for
     under the loan documents, are due beginning the first due date after the case is filed and
     continuing each month thereafter. The Trustee shall pay the postpetition mortgage
     payments for Debtor’s principal residence on the following mortgage claims:

Last Four      Creditor        Collateral         Regular       Gap             Arrears
Digits of                      Address            Monthly       Payment
Acct. No.                                         Payment

                                                  $105.00                        $1,963.20

                                                                                $16,434.00


     (b)     Claims Secured by Other Real Property Which Debtor Intends to Retain -
     Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
     Through the Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor
     will pay, in addition to all other sums due under the proposed Plan, all regular monthly
     postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
     payments, which may be adjusted up or down as provided for under the loan documents,
     are due beginning the first due date after the case is filed and continuing each month
     thereafter. The Trustee shall pay the postpetition mortgage payments on the following
     mortgage claims:

Last Four      Creditor         Collateral          Regular     Gap             Arrears
Digits of                       Address             Monthly     Payment
Acct. No.                                           Payment




                                              3
           Case 6:20-bk-01483-KSJ       Doc 18      Filed 03/24/20     Page 4 of 13




      (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage
      Modification. If Debtor obtains a modification of the mortgage, the modified payments
      shall be paid through the Plan. Pending the resolution of a mortgage modification request,
      Debtor shall make the following adequate protection payments to the Trustee: (1) for
      homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
      spouse, if any (after deducting homeowners association fees), or the normal monthly
      contractual mortgage payment; or (2) for non-homestead, income-producing property, 75%
      of the gross rental income generated from the property.

                                                                                Arrears
Last Four      Creditor         Collateral        Adequate
Digits of                       Address           Protection
Acct. No.                                         Payment
0691                                                                            $92,376.00
                                                  $4,641.24




      (d)    Claims Secured by Real Property or Personal Property to Which Section 506
      Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
      not apply to a claim secured solely by Debtor’s principal residence. A separate motion to
      determine secured status or to value the collateral must be filed. The secured portion
      of the claim, estimated below, shall be paid. Unless otherwise stated in Section E, the
      payment through the Plan does not include payments for escrowed property taxes or
      insurance.

Last        Creditor   Collateral              Claim           Value      Paymen      Interest
Four                   Description/            Amount                     t           Rate
Digits                 Address                                            Throug
of Acct.                                                                  h Plan
No.



      (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
      § 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
      nonpossessory, nonpurchase money security interest because it impairs an exemption or
      under § 506 to determine secured status and to strip a lien.

Last Four Digits of Acct.       Creditor                         Collateral Description /
No.                                                              Address




                                              4
          Case 6:20-bk-01483-KSJ         Doc 18      Filed 03/24/20   Page 5 of 13




      (f)      Claims Secured by Real Property and/or Personal Property to Which Section
      506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a).
      The claims listed below were either: (1) incurred within 910 days before the petition date
      and secured by a purchase money security interest in a motor vehicle acquired for the
      personal use of Debtor; or (2) incurred within one year of the petition date and secured by
      a purchase money security interest in any other thing of value. These claims will be paid
      in full under the Plan with interest at the rate stated below.

Last Four         Creditor      Collateral         Claim         Payment         Interest
Digits of                       Description/       Amount        Through         Rate
Acct. No.                       Address                          Plan




      (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through
      the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
      under the Plan with interest at the rate stated below.

Last Four         Creditor      Collateral         Claim         Payment         Interest
Digits of                       Description/       Amount        Through         Rate
Acct. No.                       Address                          Plan




      (h)   Claims Secured by Personal Property – Maintaining Regular Payments and
      Curing Arrearage, if any, with All Payments in Plan.

Last Four           Creditor           Collateral      Regular           Arrearage
Digits of Acct.                        Description     Contractual
No.                                                    Payment




                                               5
          Case 6:20-bk-01483-KSJ          Doc 18     Filed 03/24/20     Page 6 of 13




      (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being
      made via automatic debit/draft from Debtor’s depository account and are to continue to be
      paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft.
      The automatic stay is terminated in rem as to Debtor and in rem and in personam as to any
      codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
      intended to terminate or abrogate Debtor’s state law contract rights.

Last Four Digits of Acct.        Creditor                         Property/Collateral
No.




      (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
      following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
      is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
      creditors upon the filing of this Plan.

Last Four Digits of Acct.        Creditor                         Collateral/Property
No.                                                               Description/Address




      (k)    Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
      make payments to the following secured creditors. The automatic stay is terminated in rem
      as to Debtor and in rem and in personam as to any codebtor with respect to these creditors
      upon the filing of this Plan. Debtor’s state law contract rights and defenses are neither
      terminated nor abrogated.

Last Four Digits of Acct.        Creditor                         Collateral
No.                                                               Description/Address




                                               6
          Case 6:20-bk-01483-KSJ          Doc 18     Filed 03/24/20      Page 7 of 13




       6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

      (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to
      be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
      leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
      follows.

Last Four          Creditor/Lessor      Description of      Regular             Arrearage and
Digits of Acct.                         Leased              Contractual         Proposed Cure
No.                                     Property            Payment




      (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to
      be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
      claims that are paid via automatic debit/draft from Debtor’s depository account and are to
      continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
      automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and
      in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
      Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.

Last Four Digits of Acct.        Creditor/Lessor                   Property/Collateral
No.




      (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal
      Leased Property. Debtor rejects the following leases/executory contracts and will
      surrender the following leased real or personal property. The automatic stay is terminated
      in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
      lessors upon the filing of this Plan.

Last Four Digits of Acct.        Creditor/Lessor                   Property/Collateral to be
No.                                                                Surrendered



                                                7
            Case 6:20-bk-01483-KSJ         Doc 18      Filed 03/24/20     Page 8 of 13




        7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $___10,292.20_______.

D.     GENERAL PLAN PROVISIONS:

       1.      Secured creditors, whether or not dealt with under the Plan, shall retain the liens
               securing such claims.

       2.      Payments made to any creditor shall be based upon the amount set forth in the
               creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
               Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
               property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
               or dismissal of this case, unless the Court orders otherwise. Property of the estate

               (a) ______ shall not vest in Debtor until the earlier of Debtor’s discharge or
               dismissal of this case, unless the Court orders otherwise, or

               (b) ___x___ shall vest in Debtor upon confirmation of the Plan.

       4.      The amounts listed for claims in this Plan are based upon Debtor’s best estimate
               and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
               by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
               claim. An allowed proof of claim will control, unless the Court orders otherwise.

       5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
               distributions. The actual distributions may vary. If the summary or spreadsheet
               conflicts with this Plan, the provisions of the Plan control prior to confirmation,
               after which time the Order Confirming Plan shall control.

       6.      Debtor shall timely file all tax returns and make all tax payments and deposits when
               due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
               Trustee with a statement to that effect.) For each tax return that becomes due after
               the case is filed, Debtor shall provide a complete copy of the tax return, including
               business returns if Debtor owns a business, together with all related W-2s and Form
               1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
               consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
               Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
               instruct the Internal Revenue Service or other taxing

               agency to apply a refund to the following year’s tax liability. Debtor shall not
               spend any tax refund without first having obtained the Trustee’s consent or
               Court approval.

                                                 8
            Case 6:20-bk-01483-KSJ       Doc 18     Filed 03/24/20   Page 9 of 13




E.       NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
         Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
         out in this section are deemed void and are stricken.
         ________________________________________________________________________
         ________________________________________________________________________
         ________________________________________________________________________



                                      CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

SIGNATURE(S):

Debtor


________________________________________________                 Date _____________



Attorney for Debtor


________________________________________________                 Date _____________




                                               9
                                                 Case 6:20-bk-01483-KSJ                                       Doc 18                      Filed 03/24/20                            Page 10 of 13

  Gulino, Teresa       1st Pmt Due        Plan                            Trustee %
                                          Mths                                                                    US Bank Arrearage                                      North Shore at Lake    North Shore at Lake       Attorney's Fees for
                                                                                              US Bank Home          (Per Mortgage         Titan Land Development          Hart Homeowners        Hart Homeowners               Mortgage            Monitoring Fees
                                                                                                Mortgage              Statement)                                           Association, Inc.      Association, Inc.          Modification
                                                                            10.0%                                                                                         (Regular Payment)         (Arrearage)
                         4/10/20            60
                       Unsecured                         Debtor Pmt        Tee Fee                                   $92,376.00                   $16,434.00                 $105.00/mo              $1,963.33                 $2,500.00               $50.00
                                                                                           31% of Gross Monthly
    TOTALS                                                                                   Income (less HOA
                       $186,757.00                       $347,500.00      $34,750.00               dues)               4.375%                     $18,721.20                  $6,300.00              $1,963.20                 $2,500.00              $2,750.00
                                                 60
             4/10/20           $34.02        1                $6,250.00         $625.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72               $500.00                     $0.00
             5/10/20           $34.02        2                $6,250.00         $625.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72               $500.00                     $0.00
             6/10/20           $34.02        3                $6,250.00         $625.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72               $500.00                     $0.00
             7/10/20           $34.02        4                $6,250.00         $625.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72               $500.00                     $0.00
             8/10/20           $34.02        5    5 at        $6,250.00         $625.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72     5 at      $500.00       5 at          $0.00
             9/10/20           $34.02        6                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            10/10/20           $34.02        7                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            11/10/20           $34.02        8                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            12/10/20           $34.02        9                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             1/10/21           $34.02       10                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             2/10/21           $34.02       11                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             3/10/21           $34.02       12                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             4/10/21           $34.02       13                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             5/10/21           $34.02       14                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             6/10/21           $34.02       15                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             7/10/21           $34.02       16                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             8/10/21           $34.02       17                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             9/10/21           $34.02       18                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            10/10/21           $34.02       19                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            11/10/21           $34.02       20                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            12/10/21           $34.02       21                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             1/10/22           $34.02       22                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             2/10/22           $34.02       23                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             3/10/22           $34.02       24                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             4/10/22           $34.02       25                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             5/10/22           $34.02       26                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             6/10/22           $34.02       27                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             7/10/22           $34.02       28                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             8/10/22           $34.02       29                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             9/10/22           $34.02       30                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            10/10/22           $34.02       31                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            11/10/22           $34.02       32                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            12/10/22           $34.02       33                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             1/10/23           $34.02       34                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             2/10/23           $34.02       35                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             3/10/23           $34.02       36                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             4/10/23           $34.02       37                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             5/10/23           $34.02       38                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             6/10/23           $34.02       39                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             7/10/23           $34.02       40                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             8/10/23           $34.02       41                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             9/10/23           $34.02       42                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            10/10/23           $34.02       43                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            11/10/23           $34.02       44                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            12/10/23           $34.02       45                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             1/10/24           $34.02       46                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             2/10/24           $34.02       47                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             3/10/24           $34.02       48                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             4/10/24           $34.02       49                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             5/10/24           $34.02       50                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             6/10/24           $34.02       51                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             7/10/24           $34.02       52                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             8/10/24           $34.02       53                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             9/10/24           $34.02       54                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            10/10/24           $34.02       55                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            11/10/24           $34.02       56                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
            12/10/24           $34.02       57                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             1/10/25           $34.02       58                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             2/10/25           $34.02       59                $5,750.00         $575.00               $4,641.24                   $0.00                        $312.02               $105.00                     $32.72                    $0.00                $50.00
             3/10/25           $34.02       60 55 at          $5,750.00         $575.00 60 at         $4,641.24                   $0.00   60 at                $312.02   60 at       $105.00 60 at               $32.72                    $0.00   55 at        $50.00


                            $2,041.20                      $347,500.00        $34,750.00            $278,474.40                                          $18,721.20                 $6,300.00              $1,963.20                 $2,500.00             $2,750.00
Unsec Amt                 $186,757.00
                                     1%




                                                                                                                           1
           Case 6:20-bk-01483-KSJ         Doc 18     Filed 03/24/20     Page 11 of 13




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:

Teresa Elizabeth Gulino,
                                                             Case No.: 6:20-bk-01483-KSJ
                                                             Chapter 13
      Debtor(s).
________________________________________/

                                CERTIFICATE OF SERVICE

        I certify that on March 24, 2020, I mailed the foregoing document by first-class mail to
all non-CM/ECF participants listed on the attached mailing matrix.


                                            Kenneth D. Herron, Jr.
                                            Florida Bar No. 699403
                                            Herron Hill Law Group, PLLC
                                            135 W. Central Blvd., Ste. 480
                                            Orlando, Florida 32801
                                            Telephone: (407) 648-0058
                                            Primary e-mail: chip@herronhilllaw.com
                                            Secondary email: lauren@herronhilllaw.com
                               Case 6:20-bk-01483-KSJ       Doc 18          Filed 03/24/20    Page 12 of 13
Label Matrix for local noticing                BMW Financial Services NA, LLC, c/o AIS Port     CenterState Bank, N.A.
113A-6                                         4515 N Santa Fe Ave. Dept. APS                   c/o Christian P. George, Esq.
Case 6:20-bk-01483-KSJ                         Oklahoma City, OK 73118-7901                     50 N. Laura St.
Middle District of Florida                                                                      Suite 3100
Orlando                                                                                         Jacksonville, FL 32202-3659
Tue Mar 24 16:06:36 EDT 2020
Teresa Elizabeth Gulino                        AT&T Mobility II, LLC                            Amex
10333 Hart Branch Circle                       One A&T Way                                      Po Box 297871
Orlando, FL 32832-5915                         Suite 3A104                                      Fort Lauderdale, FL 33329-7871
                                               Bedminster, NJ 07921


(p)BB AND T                                    BB&T now Truist, Bankruptcy Section              BMC Boats
PO BOX 1847                                    100-50-01-51                                     3175 N. US Highway 1792
WILSON NC 27894-1847                           P.O. Box 1847                                    Longwood, FL 32750
                                               Wilson, NC 27894-1847


(p)BMW FINANCIAL SERVICES                      (p)BANK OF AMERICA                               Capital One Bank (USA), N.A.
CUSTOMER SERVICE CENTER                        PO BOX 982238                                    by American InfoSource as agent
PO BOX 3608                                    EL PASO TX 79998-2238                            PO Box 71083
DUBLIN OH 43016-0306                                                                            Charlotte, NC 28272-1083


(p)CAPITAL ONE                                 Centerstate Bank, N. A.                          Centerstate Bank, N.A.
PO BOX 30285                                   c/o Roy Kobert, Esq.                             1101 1st St S
SALT LAKE CITY UT 84130-0285                   301 E Pine St., Suite 1400                       Winter Haven, FL 33880-3900
                                               Orlando, FL 32801-2741


Dept of Education/NELN                         Florida Department of Revenue                    Internal Revenue Service
121 South 13th St                              Bankruptcy Unit                                  Post Office Box 7346
Lincoln, NE 68508-1904                         Post Office Box 6668                             Philadelphia PA 19101-7346
                                               Tallahassee FL 32314-6668


(p)JPMORGAN CHASE BANK N A                     LVNV Funding, LLC                                LVNV Funding, LLC c/o Resurgent
BANKRUPTCY MAIL INTAKE TEAM                    Resurgent Capital Services                       PO Box 10587
700 KANSAS LANE FLOOR 01                       PO Box 10587                                     Greenville, SC 29603-0587
MONROE LA 71203-4774                           Greenville, SC 29603-0587


Lending Club Corporation                       Midland Funding, LLC                             Nissan Infiniti
71 Stevenson Pl. Ste # 300                     PO Box 2011                                      Pob 660366
San Francisco, CA 94105-2985                   Warren, MI 48090-2011                            Dallas, TX 75266-0366



North Shore at Lake Hart Homeowners Associat   Orange County Tax Collector                      Portfolio Recovery Services, LLC
12301 Lake Underhill Road                      PO Box 545100                                    PO Box 41067
Suite 213                                      Orlando FL 32854-5100                            Norfolk, VA 23541-1067
Orlando, FL 32828-4511


S.S.C.I. of Florida, Inc. c/o Larry Kosto      Titan Land Development, LLC c/o Michael Gibb     US Bank Home Mortgage
PO Box 113                                     PO Box 2809                                      4801 Frederica St
Orlando, FL 32802-0113                         Orlando, FL 32802-2809                           Owensboro, KY 42301-7441
                               Case 6:20-bk-01483-KSJ               Doc 18         Filed 03/24/20       Page 13 of 13
Laurie K Weatherford +                                 Roy S Kobert +                                       United States Trustee - ORL7/13 7+
Post Office Box 3450                                   GrayRobinson, P.A.                                   Office of the United States Trustee
Winter Park, FL 32790-3450                             301 E. Pine Street, Suite 1400                       George C Young Federal Building
                                                       Orlando, FL 32801-2798                               400 West Washington Street, Suite 1100
                                                                                                            Orlando, FL 32801-2210

Kenneth D Herron Jr+                                   Note: Entries with a ’+’ at the end of the
Herron Hill Law Group, PLLC                            name have an email address on file in CMECF
135 West Central Boulevard, Suite 480
Orlando, FL 32801-2478




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BB&T                                                   BMW Financial Services NA, LLC                       Bank Of America
Po Box 1847                                            PO Box 3608                                          Po Box 982238
Wilson, NC 27894                                       Dublin, OH 43016                                     El Paso, TX 79998



Capital One Bank Usa N                                 Jpmcb Card
15000 Capital One Dr                                   Po Box 15369
Richmond, VA 23238                                     Wilmington, DE 19850




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Karen S. Jennemann                                  End of Label Matrix
Orlando                                                Mailable recipients    34
                                                       Bypassed recipients     1
                                                       Total                  35
